The term of the court at which appellant's conviction occurred adjourned on March 2. Notice of appeal was given later on, in the month of May, some two months after the adjournment of the court, as shown by the caption and the record entry of the notice of appeal. Notice of appeal must be given at the term of the court at which the conviction occurred. This notice of appeal was given, if the caption be correct, more than two months subsequent to the adjournment of the term. The motion of the Assistant Attorney-General to dismiss the appeal is granted. The appeal is accordingly dismissed.
Appeal dismissed.